DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2021 has been entered.
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 4 through 14 and 16 remain as being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on May 12, 2020.

Claim Rejections - 35 USC § 112
Claims 1 through 3, 15, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, the recitation of “the direction which the squeezing member enters” (line 7-8) lack positive antecedent basis.

Claim Rejections - 35 USC § 103
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication JP 2015-56574 (hereinafter “JP’574”)1 in view of Japanese Patent Publication JP 2008-34410 (hereinafter “JP’410”)2.
Claim 1:  JP’574 discloses a filter removal method for removing a filter (33, in Figs. 4a, 4b) held in a filter holding space (e.g. 31a) provided in a tip part (e.g. 31) of a nozzle shaft (e.g. 22, 23, in Fig. 2) in a component suction head (16, in Fig. 1), in which a suction nozzle (16a) is detachably attached to the tip part of the nozzle shaft, from the component suction head, the method comprising:
inserting the filter along a longitudinal direction (e.g. arrow B in Fig. 4a) of the filter in the filter holding space by a squeezing member (e.g. 32) that enters the filter holding space (e.g. in Fig. 3) from outside of the filter holding space (e.g. in Fig. 4a, see ¶ [0017]), the longitudinal direction being parallel to a direction in which the squeezing member enters; and
discharging the filter from the filter holding space (e.g. ¶¶ [0042], [0043]).
Claim 2:  JP’574 further discloses that the inserting includes inserting the squeezing member into the filter holding space by relatively moving the squeezing member and the nozzle shaft toward each other [see arrow B in Fig. 4a] with the suction nozzle detached [by detaching hose 28].
JP’574 does not state that the filter is compressed and deformed in the holding space when inserted and when discharged [as required in Claims 1 and 2].
JP’410 discloses analogous art with a filter removal method for removing a filter (30, in Fig. 3) held in a filter holding space (22, in Fig. 4a) provided in a tip part (e.g. 20b) of a nozzle shaft (20) in a component suction head (2), in which a suction nozzle (21) is detachably attached to the tip part of the nozzle shaft (e.g. in Figs. 2a, 2b), from the component suction head.  The method includes in part:
compressing and deforming the filter in the filter holding space (e.g. ¶¶ [0015], [0016]); and
discharging [removing] the compressed and deformed filter from the filter holding space (e.g. for maintenance, ¶ [0017]).
JP’410 does not appear to explicitly use the terms of “compressing” and “deforming” in describing the filter (30) when placed or inserted “in” the filter holding space (22) or when discharged [removed] from the filter holding space.  However, JP’410 does state the following facts (e.g. Figs. 4a, 4b, see ¶¶ [0015], [0016]):
1)  that the material of the filter is elastic being made of a non-woven fabric;
2)  the filter includes a base portion (32) including an outer surface area (of 32) with an outer diameter of d1;
3)  the filter holding space (at 22a, in Fig. 4a) has in inner diameter of d3; 
4)  d1 is slightly larger than d3; and
5)  when inserted, the outer surface area of the base portion (32a) of the filter is tightly pressed against the inner diameter of the filter holding space, as this outer surface area is parallel to a longitudinal direction of the filter.  Also, a top surface (in Figs. 4a, 4b) of the base portion (32a) is pressed again a step portion (22b) as part of the filter holding space (e.g. ¶ [0017]).
Taking the above facts into consideration, in order for the filter to be inserted into the filter holding space, it would be obvious that the filter would be “compressed” and “deformed” in shape being that the filter is made of an elastic material and that at least the base portion changes from d1 to less than d3 to provide a tight fit within the inner diameter of the filter holding space.  Moreover, it would be obvious that the filter would compressed and deformed in the filter holding space when discharged and removed, as it would no long be tightly pressed after removal.  It is important to also note that the shape of the filter can be cylindrical or cone shaped (e.g. ¶ [0015]).  
There are several associated benefits that JP’410 teaches in utilizing his particular material for the filter, as well as the size or dimensions of the filter (d1) relative to the filter holding space (d3).  This includes an increase in surface area of the filter to capture foreign matter larger than a cross-sectional of the ventilation passage, suppress any increase in pressure loss, lower cost of maintenance, etc. (e.g. ¶ [0019]).
To modify JP’574 in view of the teachings of JP’410 would include changing the material of JP’574’s filter by using the elastic material of JP’410 and changing the size or dimensions of the filter of JP’574 by using the size or dimensions (d1) of the filter in relation to the size or dimension (d3) of the filter holding space as taught by JP’410.  Furthermore, the shape of the filter holding space of JP’574 can be modified to the shape of the filter holding space of JP’410, which would include a step portion.  Such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an art-recognized equivalent filter that is tightly pressed in the filter holding space along the longitudinal direction at the outer surface area of filter, or against a step portion of the filter holding space, for anyone, or all of the associated benefits mentioned by JP’410.
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP’574 in view of JP’410, as applied to Claims 1 and 2 above, and further in view of U.S. Publication 2006/0053624 to Maeda et al (hereinafter “Maeda”).
JP’574, as modified by JP’410, disclose the claimed filter removal method, as relied upon above in Claims 1 and 2.  The modified JP’574 method does not teach that the discharging includes blowing gas into the filter holding space from a rear end part side of the nozzle shaft.
Maeda discloses a component suction head (in Fig. 9) that includes a filter (22) in a filter holding space (of 23) for component mounting.  Maeda’s process includes determining that the filter is clogged with dust or debris by measuring the amount of gas (air flow volume) blown into the filter holding space from a rear end part side of the nozzle shaft (e.g. ¶¶ [0100] to [0103]).  Maeda uses statistical analysis (e.g. see Fig. 11, “Filter Clogging”) as part of this measurement.  It is clear that Filter Clogging is part of maintenance in order for the component mounting machine to operate effectively.
To take the teachings of Maeda and incorporate them into the discharging step of JP’574 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for maintenance purposes and to provide a clean filter.  Such a modification of JP’574 can include as part of the discharging, blowing gas (air) into the filter holding space from a rear end part side of the nozzle shaft and use statistical analysis of Maeda in determining whether or not there is filter clogging, in order to perform discharging (replacement) of the filter.

Response to Arguments
Applicant's arguments filed as part of the submission have been fully considered, but have not been deemed to be found as persuasive.
The applicant’s argument [pages 6-7 of submission] in regards to Claim 1 have been fully considered, but have not been deemed to be found persuasive for at least the following reasons.  The applicant asserts that neither JP’574 nor JP’410 disclose compressing and deforming the filter “along a longitudinal direction of the filter in the filter holding space”, as the longitudinal direction is parallel to a direction of which the squeezing member enters.  Is it noted that the degree to which the filter is specifically compressed and deformed is not claimed.  Also noted is that any compression of the filter along a radial direction of the filter that is orthogonal to the longitudinal direction is not entirely excluded with the recitation of “along a longitudinal direction of the filter”.  In this case, JP’410 meets these limitations to the extent that the outer surface of the base portion (32a) of JP’410 is compressed against the inner wall surface (22a) of the filter holding space.  This outer surface is “along the longitudinal direction of the filter”, or is parallel to the longitudinal direction of the filter.  Alternatively, the filter is compressed and deformed in the longitudinal direction by a top surface of the base portion (32a) being compressed and deformed against the step portion (22b, in Fig. 4a) of the filter holding space, which is along a longitudinal direction of the filter.  By taking these teachings of JP’410 and incorporating them into JP’574 for the reasons expressed above, all of the limitations of Claim 1 have been met.
In order to overcome the above rejections, the examiner suggest further limitations in Claim 1 that would more specifically recite the degree to which the filter is compressed and deformed.  One example is stated in ¶ [0046] of the applicant’s specification, in which the filter is –compressed into a compact shape having a dimension in the vertical direction Z shorter than the discharge opening--.  Or another example is in the language of Claim 17 in its entirety.

Allowable Subject Matter
Claims 17 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896                                                                                                                                                                                             


    
        
            
    

    
        1 The interpretation of JP’574 was taken from a Machine (English) Translation, a copy of which is attached to a previous office action.
        2 The interpretation of JP’410 is done so from a Machine (English) Translation, a copy of which was attached to a previous office action.